 

AO 245B (Rev. 05/15/2018} Judgment in a Criminal Petty Case (Modif`led} Page l of l

UCT 53 fitt'i$

 
 

UNITED STATES DISTRICT CO RT _ `_
soUTHERN DISTRICT oF CALIFoRNIA g '. ._i‘= if "

  

United States of America .IUDGMENT IN A CRIMINAL CASE

V. (For Offenses Committed On or Afcer November 1, 1987)
Alejandrino Cruz_lsidro Case Number: 3:18-mj-22182-RBB
Michael David Stein
Defen dam ’s A Itomey

 

REGISTRATION NO. 79997298

THE DEFENDANTZ
le pleaded guilty to count(S) 1 Of COmplaint

 

|:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of ()ffense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

|:| The defendant has been found not guilty on count(s)

 

[| Count(s) dismissed on the motion of the United States.

IMPRISONMENT _
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: $10 WAIVED |Xi Fine: WAIVED

lX| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

i:| Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant Shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendants economic circumstances

Thursday, October 18, 2018
Date of lmposition of Sentence

w

l-IONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE JUDGE

3:lS-mj-22182-WVG

